Citation Nr: 0807641	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  00-03 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for reduced visual 
acuity.

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for muscle strain, left 
shoulder.

6.  Entitlement to service connection for vocal cord polyps.

7.  Entitlement to service connection for calluses of the 
feet, bilaterally (claimed as a bilateral bunionectomy).

8.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).

9.  Entitlement to service connection for hearing loss and 
tinnitus.

10.  Entitlement to service connection for a left wrist 
disability.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for a right knee 
disability.

13.  Entitlement to service connection for a right ankle 
disability. 

14.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
umbilical hernia, postoperative.

15.  Entitlement to an initial evaluation in excess of 10 
percent for a left hip disability.

16.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a fractured left ankle. 

17.  Entitlement to an evaluation in excess of 40 percent for 
a lumbosacral strain.

18.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1997.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of December 1997, September 1998, April 
2003 and September 2004 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

When the RO certified this appeal to the Board in May 2007, 
it characterized one issue on appeal as whether new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for a right knee 
disability.  However, since then, it has become apparent that 
neither the RO, nor the Board previously denied this claim; 
therefore, the veteran need not submit new and material 
evidence to reopen it and the Board may decide it on its 
merits.

In August 2007, the veteran and his spouse testified in 
support of these claims at a hearing held before the 
undersigned Acting Veterans Law Judge in Washington, D.C.  A 
transcript of their hearing testimony is of record.

During the hearing, the veteran testified that the RO erred 
in characterizing one issue on appeal as entitlement to 
service connection for a left wrist disability.  He explained 
that he was actually claiming entitlement to service 
connection for a right wrist disability.  The Board 
acknowledges the veteran's desire to refrain from pursuing 
the claim as initially characterized, considers the veteran's 
testimony in this regard a withdrawal of the initially 
characterized claim, and discusses it below.  However with 
regard to the claim the veteran wishes to pursue, the Board 
points out that, in a rating decision dated April 2007, the 
Board granted it and assigned the veteran's right wrist 
disability a noncompensable evaluation.   

The Board addresses the claims of entitlement to service 
connection for tuberculosis, reduced visual acuity, right and 
left shoulder disabilities, calluses of the feet, 
bilaterally, hypertension and a right ankle disability, 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an umbilical 
hernia, postoperative, entitlement to higher initial 
evaluations for left hip and left ankle disabilities, and 
entitlement to increased evaluations for lumbar spine and 
left knee disabilities in the Remand section of this 
decision, below, and REMANDS these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  On August 27, 2007, prior to the promulgation of a 
decision in this case, the Board received notification from 
the veteran requesting withdrawal of his appeal on the claims 
of entitlement to service connection for PTSD and a left 
wrist disability.  

3.  Vocal cord polyps are not related to the veteran's active 
service.

4.  GERD is not related to the veteran's active service.  

5.  The veteran does not currently have hearing loss by VA 
standards.  

6.  Tinnitus is not related to the veteran's active service.

7.  A right knee disability is not related to the veteran's 
active service.

8.  Arthritis of the right knee did not manifest to a 
compensable degree within a year of the veteran's discharge 
from service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for PTSD have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for a left 
wrist disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

3.  Vocal cord polyps were not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007). 

4.  GERD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007). 

5.  Hearing loss and tinnitus were not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2007). 

6.  A right knee disability was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating them does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2007).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

1.  Timing

a.  Hearing Loss & Tinnitus 

The RO provided the veteran VCAA notice on the veteran's 
claim for service connection for hearing loss and tinnitus by 
letter dated August 2003, after initially deciding that claim 
in a rating decision dated September 1998.  Given that VCAA 
notice was not mandated at the time of the rating decision, 
the RO did not err by providing remedial notice.  Rather, the 
timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.

b.  Vocal Cord Polyps, GERD & Right Knee Disability

The RO provided the veteran VCAA notice on the veteran's 
claims for service connection for vocal cord polyps, GERD and 
right knee disability by letters dated February 2001, April 
2002, June 2002 and August 2003, before initially deciding 
those claims in rating decisions dated April 2003 and 
September 2004.  The timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.



2.  Content

The content of the aforementioned notice letters, considered 
in conjunction with the content of the letters the RO sent to 
the veteran in May 2000 and March 2006, also reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II and Dingess/Hartman.  In the 
aforementioned notice letters, the RO acknowledged the claims 
being decided, notified the veteran of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of VA's duty to assist, 
and indicated that it was developing his claims pursuant to 
that duty.  As well, the RO provided the veteran all 
necessary information on disability ratings and effective 
dates.  The RO also identified the evidence it had received 
in support of the veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA all evidence he had in his possession, which pertained 
to his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to these claims, 
including service medical records and post-service VA and 
private treatment records.  In January 2007, the veteran 
submitted a written statement indicating that he had no other 
information or evidence to submit.  

The RO also conducted medical inquiry in support of some of 
the claims being decided by affording the veteran VA 
examinations, during which the veteran reported hearing loss, 
tinnitus and certain joint symptoms and VA examiners 
addressed the etiology thereof.  The veteran does not now 
assert that the reports of these examinations are inadequate 
to decide his hearing loss, tinnitus and right knee claims.  

The RO did not afford the veteran VA examinations in support 
of his claims for service connection for vocal cord polyps 
and GERD.  However, in the absence of evidence of in-service 
incidents involving these disabilities, regulations do not 
mandate that such action be taken.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

II.  Analysis of Claims

The veteran's appeal includes claims of entitlement to 
service connection for PTSD,  a right knee disability, vocal 
cord polyps, GERD, hearing loss and tinnitus.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection may be presumed for arthritis and an 
organic disease of the nervous system, which includes 
sensorineural hearing loss, if the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and one of these 
conditions became manifest to a degree of 10 percent within 
one year from the date of discharge, and there is no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101(3), 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(1)-
(3), 3.309(a) (2007).

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  PTSD & Left Wrist Disability

Under 38 U.S.C.A. § 7105 (2007), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).

On August 27, 2007, prior to the promulgation of a decision 
in this case, the Board received notification from the 
veteran requesting withdrawal of his appeal on the claims of 
entitlement to service connection for PTSD and a left wrist 
disability.  Thus, with regard to such claims, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on such claims and the 
claims must be dismissed.

B.  Vocal Cord Polyps

The veteran has submitted multiple written statements and 
testified in support of his claims.  According to the 
statements and hearing testimony, he first began experiencing 
difficulties with his vocal cords in service while stationed 
in Germany.  During that time period, he lost his voice doing 
a soldier call cadence and, in response, a medic issued him 
numbing throat spray.  Allegedly, when the veteran had polyps 
removed from his throat after service, he realized that he 
may have had a previous polyp build up in service, which 
caused the initial problem with his voice.  

The veteran's post-service treatment records confirm that the 
veteran underwent surgery for vocal cord polyps.  The same 
records also confirm that, since the surgery, the veteran has 
reported residual symptomatology.  The question thus becomes 
whether the polyps or residuals of the polyp removal are 
related to the veteran's active service.

Contrary to the veteran's assertions, the veteran's service 
medical records, including a report of separation 
examination, show that, during service, the veteran did not 
report complaints associated with his vocal cords.  The same 
records also show that, during that time period, no medical 
professional diagnosed vocal cord polyps or any other vocal 
cord or throat abnormality.  Rather, the veteran first 
expressed such complaints a couple of years after his 
discharge from service and, thereafter, medical professionals 
determined that the vocal cord polyps necessitated removal.  
No such professional related these polyps to the veteran's 
active service.  

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that the vocal cord polyps are related to 
his active service.  Such assertions may not be considered 
competent evidence of a nexus as the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge to provide an opinion on causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

Inasmuch as there is no competent medical evidence of record 
relating polyps of the vocal cords to the veteran's service, 
the Board concludes that such disability was not incurred in 
or aggravated by service.  The evidence in this case is not 
in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against the 
claim, it must be denied.



C.  GERD

According to the veteran's written statements and his hearing 
testimony, he first began experiencing intermittent stomach 
problems, primarily vomiting, in service in 1984.  Allegedly, 
since that time, these problems have become more frequent, 
necessitating the use of medication.

The veteran's post-service treatment records and reports of 
VA examinations confirm that the veteran currently has a 
digestive system disability that has been variously 
diagnosed, including as GERD.  His service medical records do 
not confirm that this disability initially manifested in 
service.  Rather, contrary to the veteran's assertions, the 
veteran's service medical records, including a report of 
separation examination, show that, during service, the 
veteran did not report stomach complaints and no medical 
professional diagnosed GERD or any other digestive system 
disability.  

The veteran first expressed digestive system complaints a 
couple of years after his discharge from service and, 
thereafter, medical professionals began treating the veteran 
regularly for such complaints.  During treatment visits and 
various VA examinations, however, no medical professional 
related GERD to the veteran's active service.  

Again, the veteran's assertions, which may not be considered 
competent, represent the only evidence of record establishing 
that his GERD is related to his active service.  In the 
absence of competent medical evidence of record establishing 
such a relationship, the Board concludes that GERD was not 
incurred in or aggravated by service.  The evidence in this 
case is not in relative equipoise; therefore, the veteran may 
not be afforded the benefit of the doubt in the resolution 
thereof.  Rather, as a preponderance of the evidence is 
against the claim, it must be denied.



D.  Hearing Loss

According to the veteran's statements submitted during the 
course of this appeal and his hearing testimony, presented in 
August 2007, the veteran developed hearing loss secondary to 
exposure to noise while serving as a gun chief in field 
artillery.  Allegedly, during that time period, he trained 
with big guns, including self-propelled 109 Howitzers, and, 
despite using hearing protection, once suffered acoustic 
trauma, which caused his ears to bleed.  

The veteran's service medical records, including a report of 
separation examination, show that, during service, the 
veteran did not report noise exposure, acoustic trauma or 
hearing loss and no medical professional diagnosed hearing 
loss.  According to his service personnel records, however, 
as alleged, he served as a cannon crewmember and infantryman, 
the duties of which likely exposed him to a significant 
amount of noise. 

Following discharge, the veteran received treatment for 
multiple medical conditions, including alleged hearing loss, 
and underwent VA audiological examinations.  During treatment 
visits and examinations, however, no medical professional 
diagnosed hearing loss by VA standards.  In February 2003, a 
medical professional noted normal hearing during an 
outpatient visit.  During a VA audio examination conducted in 
May 1998, an examiner diagnosed hearing within normal limits.  
An audiometer revealed the following pure tone thresholds, in 
decibels:
HERTZ

1000
2000
3000
4000
RIGHT
20
25
20
25
LEFT
15
20
20
25

During a VA audio examination conducted in January 2004, 
another examiner diagnosed normal hearing.  An audiometer 
revealed the following pure tone thresholds, in decibels:
HERTZ

1000
2000
3000
4000
RIGHT
5
20
15
20
LEFT
5
20
15
15

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that he currently has hearing loss by VA 
standards.  Under Espiritu, 2 Vet. App. at 494-95, such 
assertions may not be considered competent evidence of a 
current disability. 

Inasmuch as there is no competent medical evidence of record 
diagnosing hearing loss by VA standards, the Board concludes 
that such disability was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
The evidence in this case is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution thereof.  Rather, as a preponderance 
of the evidence is against the claim, it must be denied.

E.  Tinnitus

Similarly to his hearing loss, the veteran claims that he 
developed tinnitus secondary to noise exposure experienced in 
service while working as a gun chief in field artillery.  

His post-service medical records, including treatment records 
and reports of VA examinations, confirm that he currently has 
tinnitus.  The question thus becomes whether this disability 
is related to the veteran's active service.

As previously indicated, the veteran's service medical 
records, including a report of separation examination, show 
that, during service, the veteran did not report noise 
exposure, acoustic trauma or ringing in his ears.  The same 
records also show that no medical professional diagnosed the 
veteran with tinnitus.  The Board accepts, however, that the 
veteran's duties as a cannon crewmember and infantryman 
exposed him to a significant amount of noise. 

Following discharge, the veteran received treatment for 
multiple medical conditions, including ringing in his ears, 
and underwent VA audiological examinations, during which 
medical professionals confirmed the existence of tinnitus.  
One medical professional, a VA examiner, discussed the 
etiology of this disability.  In January 2004, during a VA 
audio examination, he ruled out a relationship between the 
veteran's hearing loss and in-service noise exposure or 
acoustic trauma.  He based his opinion on findings that 
tinnitus secondary to acoustic trauma is typically associated 
with some degree of hearing loss, which the veteran does not 
have, and that there is no documentation of tinnitus in 
service.  He concluded that the veteran's tinnitus may be 
related to his use of Motrin.  

The veteran has not submitted a competent medical opinion 
refuting that of the VA examiner, noted above.  Inasmuch as 
there is no competent medical evidence of record relating the 
veteran's tinnitus to his active service, including any noise 
exposure or acoustic trauma, the Board concludes that such 
disability was not incurred in or aggravated by service.  The 
evidence in this case is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution thereof.  Rather, as a preponderance 
of the evidence is against the claim, it must be denied.

F.  Right Knee Disability

According to the veteran's written statements and hearing 
testimony, the veteran first began experiencing right knee 
symptoms in service, in 1986 while stationed in Korea.  
Allegedly, he sought treatment for knee pain six or seven 
times in service and his complaints necessitated being placed 
on profile on multiple occasions.  The veteran believes that 
he developed the knee pain secondary to the running and 
jogging required in service and the jumping off guns required 
by his specific military duties.  

The veteran's post-service medical records, including 
treatment records and reports of VA examinations, confirm 
that the veteran currently has a right knee disability that 
has been variously diagnosed, including as degenerative joint 
disease.  The question thus becomes whether this disability 
is related to the veteran's active service or manifested to a 
compensable degree within a year of the veteran's discharge 
therefrom.  

As alleged, the veteran's service medical records show that, 
during service, the veteran reported and received treatment 
for right knee complaints.  He also reported that he had 
injured his right knee prior to service at eighteen years of 
age.

His post-service medical records establish that, years 
following discharge, the veteran again sought treatment for 
right knee complaints.  They also show that the veteran 
underwent VA joint examinations, during which medical 
professionals confirmed the existence of a right knee 
disability.  One medical professional, a VA examiner, 
discussed the etiology of this disability.  In March 2007, 
during a VA joints examination, he ruled out a relationship 
between the veteran's right knee disability and pre-service 
and in-service knee injuries.  He characterized the in-
service injuries as minor and indicated that it was more 
likely than not that the disability resulted from 
degenerative changes secondary to aging, obesity and genetic 
predisposition.  

The veteran has not submitted a competent medical opinion 
refuting that of the VA examiner, noted above.  Inasmuch as 
there is no competent medical evidence of record relating the 
veteran's right knee disability to his active service or 
indicating that the veteran manifested arthritis of the right 
knee within a year of his discharge from service, the Boar 
concludes that such disability was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  The evidence in this case is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.




ORDER

The appeal on the claim of entitlement to service connection 
for PTSD is dismissed.

The appeal on the claim of entitlement to service connection 
for a left wrist disability is dismissed.

Service connection for vocal cord polyps is denied.

Service connection for GERD is denied.

Service connection for hearing loss and tinnitus is denied.

Service connection for a right knee disability is denied.


REMAND

The veteran claims entitlement to service connection for 
visual, left shoulder, right shoulder and right ankle 
disabilities, tuberculosis, foot calluses and hypertension, 
the reopening of his previously denied claim of entitlement 
to service connection for an umbilical hernia, and higher 
initial/increased evaluations for his left hip, left ankle, 
lumbar spine and left knee disabilities.  Additional action 
is necessary before the Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the veteran adequate notice and assistance; 
therefore, to proceed in adjudicating these claims would 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. at 392-94. 

First, during his August 2007 hearing, the veteran identified 
outstanding medical evidence to secure in support of his 
appeal.  Such evidence includes recent records of left hip, 
left ankle and low back treatment at the VA hospital in 
Temple, a report of a VA orthopedic consultation scheduled in 
October or November 2007, a report of chest x-rays taken in 
2007, records of foot treatment rendered in 2006 at a VA 
medical facility in Waco, and recent (dated since January 
2007) records of right ankle treatment by Dr. Barrenholls of 
Scott & White.  

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
inc
lud
es 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations in support of some of the claims being remanded 
are 
nec
ess
ary
.  
The
RO afforded the veteran examinations during the course of 
thi
s 
app
eal
, 
but 
the
reports of these examinations are inadequate to decide these 
cla
ims
.  

For instance, after the veteran underwent these examinations, 
dur
ing 
his 
Aug
ust
2007 hearing, he asserted that his left hip, left ankle, low 
bac
k 
and 
lef
t 
kne
e
disabilities had worsened.  Given this assertion, more recent 
med
ica
l 
fin
din
gs 
are
needed so that the Board can determine the current level of 
imp
air
men
t 
cau
sed 
by
each of the veteran's service-connected disabilities.  

In addition, service medical records reflect that, during 
ser
vic
e, 
the 
vet
era
n 
rec
eiv
ed
treatment for left shoulder complaints, hernias and heart 
pai
n 
and 
was 
sho
wn 
to
have elevated blood pressure readings.  According to the same 
rec
ord
s, 
a 
med
ica
l
professional first noted that the veteran had reduced visual 
acu
ity 
whe
n 
he 
pre
sen
ted
following a vehicle accident.  At that time, the veteran had 
not 
yet 
bee
n
prescribed glasses and was suffering from a corneal abrasion 
and 
hea
d 
inj
ury
.  
Post-service medical records reflect that the veteran 
cur
ren
tly 
has 
dec
rea
sed 
vis
ual
acuity, a left shoulder disability and hypertension.  As 
wel
l, 
the
y 
sho
w 
tha
t 
the
veteran has received additional treatment, including surgery, 
for 
her
nia
s.  
The
re 
is,
however, no medical opinion of record addressing whether the 
cur
ren
t 
dis
abi
lit
ies 
at
issue in this case are related to the documented in-service 
com
pla
int
s. 

As well, during his hearing, the veteran testified that his 
cur
ren
t 
rig
ht 
sho
uld
er
disability, confirmed by post-service medical records, is 
rel
ate
d 
to 
his 
ser
vic
e-
connected cervical spine disability.  He further testified 
tha
t 
sev
era
l 
doc
tor
s 
at 
VA
facilities he had visited told him that such a relationship 
exi
sts
.  
To 
dat
e, 
VA 
has 
not
obtained a medical opinion addressing this matter.

Third, in January 2008, the Court held that, with regard to 
claims for increased compensation, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and describing the effect that the worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).  The 
Court further held that, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement.  The Court continued that the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must include examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain), which are relevant to establishing entitlement to 
increased compensation, including competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, during the course of this appeal, the RO 
pro
vid
ed 
the 
vet
era
n 
VCA
A
notice with regard to his claims for higher initial/increased 
eva
lua
tio
ns 
for 
his 
lef
t
hip, left ankle, low back and left knee disabilities.  
How
eve
r, 
giv
en 
the 
Cou
rt'
s
recent decision, such notice is inadequate.    

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Provide the veteran VCAA notice on 
his claims for higher initial/increased 
evaluations, which complies with recent 
case precedent, discussed above.

2.  After obtaining any necessary 
authorization, request, secure and 
associate with the claims file all 
outstanding medical evidence pertinent to 
the claims being remanded, including 
recent records of the veteran's left hip, 
left ankle and low back treatment at the 
VA hospital in Temple, the report of a VA 
orthopedic consultation scheduled in 
October or November 2007, the report of 
chest x-rays taken in 2007, records of 
foot treatment rendered in 2006 at a VA 
medical facility in Waco, and records of 
right ankle treatment rendered since 
January 2007 by Dr. Barrenholls of Scott 
& White.  

3.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for reduced visual 
acuity.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) Identify all abnormal eye 
symptomatology, including any 
decreased visual acuity;

b) Diagnose all evident eye 
disabilities;

c) Offer an opinion regarding 
whether any such disability is 
at least as likely as not 
related to the veteran's active 
service, including the 
documented in-service corneal 
abrasion and head injury, after 
which the veteran was first 
prescribed glasses; and

d) Provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

4.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for a left 
shoulder disability.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Identify all evident left 
shoulder symptomatology;

b) Diagnose all evident left 
shoulder disabilities, 
including, if appropriate, 
arthritis;

c) Offer an opinion regarding 
whether such disability is at 
least as likely as not related 
to the veteran's service, 
including documented in-service 
left shoulder complaints;

d) If not, offer an opinion 
regarding whether such 
disability is proximately due 
to or the result of the 
veteran's service-connected 
lumbar spine or cervical spine 
disability; and 

e) Provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

5.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for hypertension.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) Offer an opinion regarding 
whether the veteran's 
hypertension is at least as 
likely as not related to his 
service, including documented 
in-service elevated blood 
pressure readings and/or 
complaints of heart pain;

b) If not, offer an opinion 
regarding whether and to what 
extent the veteran's 
hypertension manifested within 
a year of the veteran's 
discharge from service; and 

c) Provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

6.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for a hernia.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) Indicate whether the veteran 
has a hernia or residuals 
thereof and, if not, identify 
the last hernia he had since 
his discharge from service; 

b) Offer an opinion regarding 
whether the most recent hernia 
or residuals thereof is/are at 
least as likely as not related 
to the veteran's active 
service, including the 
documented in-service hernias; 
and

c) Provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

7.  Arrange for the veteran to undergo a 
VA orthopedic examination in support of 
his claims for higher initial/increased 
evaluations for left hip, left ankle, low 
spine and left knee disabilities.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) Identify and describe the 
severity of all left knee, left hip, 
left ankle and low back 
symptomatology, including, if 
appropriate, pain, subluxation, 
instability, limitation of motion, 
ankylosis, abnormal gait and/or 
spinal contour, spasm, and guarding;  

b) Based on x-ray results, 
specifically indicate whether 
the veteran has arthritis of 
the left knee, left hip, left 
ankle and/or low back, and/or 
disc disease of the lumbar 
spine; 

c) With regard to the left knee, 
characterize any subluxation or 
instability as slight, moderate or 
severe; 

d) With regard to the left ankle, 
characterize any limitation of 
motion as moderate or marked; 

e) Identify the frequency and 
duration of any incapacitating 
episodes of disc disease the veteran 
suffers during a 12 month period;  

f) Consider whether the veteran's 
left knee, left ankle, left hip or 
low back symptoms cause functional 
loss due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation and, if so, describe the 
extent of this loss during flare-ups 
or after repetitive use in terms of 
additional loss of motion beyond 
that which is observed clinically; 

g) Indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

h) Identify any evidence of 
neuropathy or other nerve 
involvement due to the left knee, 
left ankle, left hip and low back 
disabilities, to include reflex 
changes;  

i) Describe the impact of each of 
the veteran's service-connected 
orthopedic disabilities on his daily 
activities and employability; and 

j) Provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

8.  Readjudicate the claims being 
remanded.  For all denied claims, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
veteran unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claims.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


